       Case 4:20-cv-01206-BRW Document 10 Filed 01/27/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

SARA CAUBBLE                                                                     PLAINTIFF

V.                              No. 4:20CV1206-BRW-JTR

DOE                                                                          DEFENDANTS

                                        JUDGMENT

      Based on the Order entered yesterday, this case is dismissed without prejudice.

      IT IS SO ORDERED this 27th day of January, 2021.



                                                               BILLY ROY WILSON
                                                        UNITED STATES DISTRICT JUDGE
